The plaintiff in error, Benton Walker, was convicted of burglary in the second degree in Jackson county, Okla., on the 28th day of September, 1935, and was sentenced to serve a term of two years in the state penitentiary. His appeal was filed in this court on March 27, 1936.
No brief has been filed on behalf of plaintiff in error and no appearance was made when the case was set for oral argument.
The rule has long been established in this court that when no brief is filed or no appearance made for oral argument, the record will be examined for the purpose of determining whether or not jurisdictional facts are disclosed, and when such facts are disclosed, and no fundamental error appears, the judgment of the trial court will be affirmed. Bloodsworth v. State,10 Okla. Crim. 99, 133 P. 1131; Spann v. State, 22 Okla. Crim. 128,210 P. 315; Gladys Mitchell v. State, 35 Okla. Crim. 61,248 P. 654; Bob Jones et al. v. State, 58 Okla. Crim. 308,53 P.2d 292.
We have carefully examined the record in this case and we find no error justifying a reversal. The defendant was given a fair trial. The jury, after hearing the testimony, found the defendant guilty. The judgment of the district court of Jackson county is therefore affirmed. John Bradley v. State,18 Okla. Crim. 503, 196 P. 730; Holloway v. State, 37 Okla. Crim. 24,255 P. 1022; Cannon *Page 304 
v. State, 51 Okla. Crim. 304, 1 P.2d 791; Jim Hart v. State,57 Okla. Crim. 372, 48 P.2d 337.
DAVENPORT, P. J., and DOYLE, J., concur.